DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.

Status of Claims
Currently, claims 8, 12-14, 16-17, 19, 23-25 and 31-44 are pending in the instant application.  Claims 31-41 are withdrawn from consideration as being drawn to a non elected invention.  Claims 8,12-14, 16-17, 19, 23-25 and 42-44 are currently under examination. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is Non-Final.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Upon further review, the rejection under Improper Markush Grouping is hereby withdrawn in view of applicant’s arguments dated 3/23/2021.  The Lack of Unity between BCR pathway genes and GPR18 gene is maintained because the species lack the same or corresponding special technical feature.  The species are directed to structurally and functionally different genes and lack the same or corresponding special technical feature.  The individual species in the PI3K pathway genes are rejoined (along with the elected combination of BCR pathway genes) as they belong to the PI3K pathway which is inhibited by the pan PI3K inhibitor copanlisib.  

Applicants elected the combination of BLNK, BTK, CD19, CD22, CD40, CED69, CD72, CD79A, CD79B, LYN, MS4A1, SYK, TNFRSF13B, TNFRS17, and FCGR2B in the response filed 2/28/2020.  This combination in the context of the claims under consideration is free of the prior art.  In an effort to advance prosecution, the examiner has rejoined PI3K pathway genes (with this combination) as they belong to the PI3K pathway which is inhibited by the pan PI3K inhibitor copanlisib, as required by the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 16, 19, 23, 25, 42, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar (Iyengar et al; Blood, vol 121, 2013, pages 2274-2284) in view of Liu (Liu et al; WO2014/166820, as cited in the IDS filed 7/16/2019).
With regard to claims 12, 16, 23, and 44 Iyengar teaches detecting increased expression of PI3K genes including PIK3CA in mantle cell lymphoma (Non-Hodgkin’s lymphoma-NHL) (see abstract; page 2277, col 2; page 2280).  Iyengar teaches RT-PCR analysis.  Iyengar teaches that a PIK3CA and PIK3CD expression was upregulated in tumor samples (claims 14, 19, 25) from patients with MCL that had relapsed (page 2280).  Iyengar teaches that the findings support the use of dual p110α/p110δ inhibitors.
Iyengar does not teach administration of copanlisib.  However, Liu teaches successful treatment of NHL with administration of copanlisib dihydrochloride (compound A; page 89), a pan PI3K inhibitor (see pages 107-109).  With regard to claims 12, 16, and 23, Iyengar teaches to administer compound A alone or in combination with one or more active substances or one or more inert or non toxic substances (see pages 79-85).  Liu further teaches that all 4 PI3K isoforms are expressed in a panel of 8 DLBCL cell lines.  Liu teaches to treat NHL, particularly 1st line, 2nd line, relapsed, refractory, indolent or aggressive NHL, in particular FL, CLL, MZL, DLBCL, MCL, TL, or PTCL (see page 110).  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date, to administer copanlisib as taught by Liu to the patients with NHL characterized by upregulation of the PI3K isoforms as taught by Iyengar with a reasonable expectation of success because Iyengar teaches that PIK3CA and PIK3CD expression was upregulated in tumor samples  from patients with MCL that had relapsed supporting the use of dual p110α/p110δ inhibitors while Liu teaches treatment of NHL with administration of copanlisib dihydrochloride, a pan PI3K inhibitor.  

Claims 8, 13, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar in view Liu as applied to claims 12, 14, 16, 19, 23, 25, 42, 43 and 44 above, and further in view of Staudt (Staudt et al; WO 2015/069790; May 14, 2015).
The teachings of Iyengar in view of Liu are set forth above and incorporated fully herein.  Iyengar and Liu do not teach measuring the expression levels of the genes using Affymetrix array or nanostrings, or verifying using weighted gene expression scores, however Staudt teaches gene expression analysis of NHL, including PI3K pathway genes, using 
Microarray analysis as well as n-counter (para 0016-0017, 0020, table 1) as well as verifying using weighed gene expression scores (see table 4).  Therefore it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to use the expression analysis methods of Staudt in the treatment method of Iyengar in view of Liu for the obvious benefit of applying known gene expression techniques for effective evaluation of gene expression.  

Conclusion
No claims are allowed herein. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634